DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                          Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 1 of 13




                                          UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF NEW YORK

             PHARO GAIA FUND, LTD., PHARO
             MACRO FUND, LTD., and PHARO
                                                                    Case No. 20-cv-8497 (AT)
             TRADING FUND, LTD.,
                                      Plaintiffs,
                     v.
             THE BOLIVARIAN REPUBLIC OF
             VENEZUELA,
                                      Defendant.



             AFFIDAVIT OF JEFFREY HANLON IN SUPPORT OF PLAINTIFFS’ APPLICATION
                                   FOR DEFAULT JUDGMENT

                     I, Jeffrey Hanlon, affirm under the penalty of perjury that the following is true and correct:

                     1.      My name is Jeffrey Hanlon. I am a Senior Partner and Chief Financial Officer at

            Pharo Management, Inc., which is the U.S. investment manager to the Plaintiffs in this case, Pharo

            Gaia Fund, Ltd. (“Pharo Gaia”), Pharo Macro Fund, Ltd. (“Pharo Macro”), and Pharo Trading

            Fund, Ltd. (“Pharo Trading”). As Senior Partner and CFO, I have personal knowledge of the facts

            set forth in this affidavit because I was personally involved in executing or overseeing the

            transactions referenced below. I submit this affidavit in support of Plaintiffs’ application for

            default judgment.

                     2.      As set forth below, the Bolivarian Republic of Venezuela (“Venezuela”) owes the

            following amounts to each of the plaintiffs:

                             -$560,158,375 to Pharo Gaia, plus any principal and interest payments that may

                             accrue and remain unpaid prior to the date of judgment, along with prejudgment

                             interest, attorneys’ fees, and postjudgment interest.
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                          Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 2 of 13




                             -$617,973,000 to Pharo Macro, plus any principal and interest payments that may

                             accrue and remain unpaid prior to the date of judgment, along with prejudgment

                             interest, attorneys’ fees, and postjudgment interest.

                             -$54,703,750 to Pharo Trading, plus any principal and interest payments that may

                             accrue and remain unpaid prior to the date of judgment, along with prejudgment

                             interest, attorneys’ fees, and postjudgment interest.

            Pharo Gaia – 6.00% 2020 Bonds

                     3.      Pharo Gaia is a current beneficial owner of $186,000,000 principal amount of the

            6.00% 2020 Bonds designated ISIN USP9747AG56.

                     4.      On December 9, 2017, June 9, 2018, December 9, 2018, June 9, 2019, December

            9, 2019, June 9, 2020, and December 9, 2020, Venezuela failed to make contractually mandated

            interest payments of 3.00% on the $186,000,000 principal amount of the 6.00% 2020 Bonds

            beneficially owned by Pharo Gaia, which amounts to $5,580,000 per interest payment or

            $39,060,000 in total.

                     5.      Venezuela has yet to make those interest payments.

                     6.      On December 9, 2020, when the 6.00% 2020 Bonds matured, Venezuela failed to

            pay the $186,000,000 principal amount beneficially owned by Pharo Gaia.

                     7.      Venezuela has yet to make that principal payment.

                     8.      As a result of Venezuela’s failures to meet its obligations under the 6.00% 2020

            Bonds, Venezuela currently owes Pharo Gaia: (1) $186,000,000 in missed principal payments; and

            (2) $39,060,000 in missed interest payments.




                                                               2
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                          Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 3 of 13




            Pharo Macro – 6.00% 2020 Bonds

                     9.      Pharo Macro is a current beneficial owner of $190,450,000 principal amount of the

            6.00% 2020 Bonds designated ISIN USP9747AG56.

                     10.     On December 9, 2017, June 9, 2018, December 9, 2018, June 9, 2019, December

            9, 2019, June 9, 2020, and December 9, 2020, Venezuela failed to make contractually mandated

            interest payments of 3.00% on the $190,450,000 principal amount of the 6.00% 2020 Bonds

            beneficially owned by Pharo Macro, which amounts to $5,713,500 per interest payment or

            $39,994,500 in total.

                     11.     Venezuela has yet to make those interest payments.

                     12.     On December 9, 2020, when the 6.00% 2020 Bonds matured, Venezuela failed to

            pay the $190,450,000 principal amount beneficially owned by Pharo Macro.

                     13.     Venezuela has yet to make that principal payment.

                     14.     As a result of Venezuela’s failures to meet its obligations under the 6.00% 2020

            Bonds, Venezuela currently owes Pharo Macro: (1) $190,450,000 in missed principal payments;

            and (2) $39,994,500 in missed interest payments.

            Pharo Trading – 6.00% 2020 Bonds

                     15.     Pharo Trading is a current beneficial owner of $4,500,000 principal amount of the

            6.00% 2020 Bonds designated ISIN USP9747AG56.

                     16.     On December 9, 2017, June 9, 2018, December 9, 2018, June 9, 2019, December

            9, 2019, June 9, 2020, and December 9, 2020, Venezuela failed to make contractually mandated

            interest payments of 3.00% on the $4,500,000 principal amount of the 6.00% 2020 Bonds

            beneficially owned by Pharo Trading, which amounts to $135,000 per interest payment or

            $945,000 in total.




                                                             3
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 4 of 13




                     17.     Venezuela has yet to make those interest payments.

                     18.     On December 9, 2020, when the 6.00% 2020 Bonds matured, Venezuela failed to

            pay the $4,500,000 principal amount beneficially owned by Pharo Trading.

                     19.     Venezuela has yet to make that principal payment.

                     20.     As a result of Venezuela’s failures to meet its obligations under the 6.00% 2020

            Bonds, Venezuela currently owes Pharo Trading: (1) $4,500,000 in missed principal payments;

            and (2) $945,000 in missed interest payments.

            Pharo Gaia – 9.00% 2023 Bonds

                     21.     Pharo Gaia is a current beneficial owner of $24,000,000 principal amount of the

            9.00% 2023 Bonds designated ISIN USP1765AA59.

                     22.     On November 7, 2017, May 7, 2018, November 7, 2018, May 7, 2019, November

            7, 2019, May 7, 2020, and November 7, 2020, Venezuela failed to make contractually mandated

            interest payments of 4.50% on the $24,000,000 principal amount of the 9.00% 2023 Bonds

            beneficially owned by Pharo Gaia, which amounts to $1,080,000 per interest payment or

            $7,560,000 in total.

                     23.     Venezuela has yet to make those interest payments.

                     24.     As a result of Venezuela’s failures to meet its obligations under the 9.00% 2023

            Bonds, Venezuela currently owes Pharo Gaia $7,560,000 in missed interest payments.

            Pharo Macro – 9.00% 2023 Bonds

                     25.     Pharo Macro is a current beneficial owner of $19,000,000 principal amount of the

            9.00% 2023 Bonds designated ISIN USP1765AA59.

                     26.     On November 7, 2017, May 7, 2018, November 7, 2018, May 7, 2019, November

            7, 2019, May 7, 2020, and November 7, 2020, Venezuela failed to make contractually mandated




                                                             4
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 5 of 13




            interest payments of 4.50% on the $19,000,000 principal amount of the 9.00% 2023 Bonds

            beneficially owned by Pharo Macro, which amounts to $855,000 per interest payment or

            $5,985,000 in total.

                     27.     Venezuela has yet to make those interest payments.

                     28.     As a result of Venezuela’s failures to meet its obligations under the 9.00% 2023

            Bonds, Venezuela currently owes Pharo Macro $5,985,000 in missed interest payments.

            Pharo Gaia – 8.25% 2024 Bonds

                     29.     Pharo Gaia is a current beneficial owner of $75,500,000 principal amount of the

            8.25% 2024 Bonds designated ISIN USP97475AP55.

                     30.     On October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, October

            13, 2019, April 13, 2020, October 13, 2020, and April 13, 2021, Venezuela failed to make

            contractually mandated interest payments of 4.125% on the $75,500,000 principal amount of the

            8.25% 2024 Bonds beneficially owned by Pharo Gaia, which amounts to $3,114,375 per interest

            payment or $24,915,000 in total.

                     31.     Venezuela has yet to make those interest payments.

                     32.     As a result of Venezuela’s failures to meet its obligations under the 8.25% 2024

            Bonds, Venezuela currently owes Pharo Gaia $24,915,000 in missed interest payments.

            Pharo Macro – 8.25% 2024 Bonds

                     33.     Pharo Macro is a current beneficial owner of $44,300,000 principal amount of the

            8.25% 2024 Bonds designated ISIN USP97475AP55.

                     34.     On October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, October

            13, 2019, April 13, 2020, October 13, 2020, and April 13, 2021, Venezuela failed to make

            contractually mandated interest payments of 4.125% on the $44,300,000 principal amount of the




                                                             5
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 6 of 13




            8.25% 2024 Bonds beneficially owned by Pharo Macro, which amounts to $1,827,375 per interest

            payment or $14,619,000 in total.

                     35.     Venezuela has yet to make those interest payments.

                     36.     As a result of Venezuela’s failures to meet its obligations under the 8.25% 2024

            Bonds, Venezuela currently owes Pharo Macro $14,619,000 in missed interest payments.

            Pharo Trading – 8.25% 2024 Bonds

                     37.     Pharo Trading is a current beneficial owner of $17,700,000 principal amount of the

            8.25% 2024 Bonds designated ISIN USP97475AP55.

                     38.     On October 13, 2017, April 13, 2018, October 13, 2018, April 13, 2019, October

            13, 2019, April 13, 2020, October 13, 2020, and April 13, 2021, Venezuela failed to make

            contractually mandated interest payments of 4.125% on the $17,700,000 principal amount of the

            8.25% 2024 Bonds beneficially owned by Pharo Trading, which amounts to $730,125 per interest

            payment or $5,841,000 in total.

                     39.     Venezuela has yet to make those interest payments.

                     40.     As a result of Venezuela’s failures to meet its obligations under the 8.25% 2024

            Bonds, Venezuela currently owes Pharo Trading $5,841,000 in missed interest payments.

            Pharo Gaia – 7.65% 2025 Bonds

                     41.     Pharo Gaia is a current beneficial owner of $176,000,000 principal amount of the

            7.65% 2025 Bonds designated ISIN XS0217249126.

                     42.     On October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October

            21, 2019, April 21, 2020, and October 21, 2020, Venezuela failed to make contractually mandated

            interest payments of 3.825% on the $176,000,000 principal amount of the 7.65% 2025 Bonds




                                                             6
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 7 of 13




            beneficially owned by Pharo Gaia, which amounts to $6,732,000 per interest payment or

            $47,124,000 in total.

                     43.     Venezuela has yet to make those interest payments.

                     44.     On December 22, 2020, a group of creditors holding 25% or more in aggregate

            outstanding principal amount of the 7.65% 2025 Bonds accelerated those bonds in accordance with

            the 2001 FAA and the bond terms, at which time the entire $176,000,000 principal amount

            beneficially owned by Pharo Gaia became due and payable.

                     45.     On December 22, 2020, when the 7.65% 2025 Bonds matured by acceleration,

            Venezuela failed to pay the $176,000,000 principal amount beneficially owned by Pharo Gaia.

                     46.     Venezuela has yet to make that principal payment.

                     47.     As a result of Venezuela’s failures to meet its obligations under the 7.65% 2025

            Bonds, Venezuela currently owes Pharo Gaia: (1) $176,000,000 in missed principal payments; and

            (2) $47,124,000 in missed interest payments.

            Pharo Macro – 7.65% 2025 Bonds

                     48.     Pharo Macro is a current beneficial owner of $255,500,000 principal amount of the

            7.65% 2025 Bonds designated ISIN XS0217249126.

                     49.     On October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October

            21, 2019, April 21, 2020, and October 21, 2020, Venezuela failed to make contractually mandated

            interest payments of 3.825% on the $255,500,000 principal amount of the 7.65% 2025 Bonds

            beneficially owned by Pharo Macro, which amounts to $9,772,875 per interest payment or

            $68,410,125 in total.

                     50.     Venezuela has yet to make those interest payments.




                                                             7
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 8 of 13




                     51.     On December 22, 2020, a group of creditors holding 25% or more in aggregate

            outstanding principal amount of the 7.65% 2025 Bonds accelerated those bonds in accordance with

            the 2001 FAA and the bond terms, at which time the entire $255,500,000 principal amount

            beneficially owned by Pharo Macro became due and payable.

                     52.     On December 22, 2020, when the 7.65% 2025 Bonds matured by acceleration,

            Venezuela failed to pay the $255,500,000 principal amount beneficially owned by Pharo Macro.

                     53.     Venezuela has yet to make that principal payment.

                     54.     As a result of Venezuela’s failures to meet its obligations under the 7.65% 2025

            Bonds, Venezuela currently owes Pharo Macro: (1) $255,500,000 in missed principal payments;

            and (2) $68,410,125 in missed interest payments.

            Pharo Trading – 7.65% 2025 Bonds

                     55.     Pharo Trading is a current beneficial owner of $26,000,000 principal amount of the

            7.65% 2025 Bonds designated ISIN XS0217249126.

                     56.     On October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October

            21, 2019, April 21, 2020, and October 21, 2020, Venezuela failed to make contractually mandated

            interest payments of 3.825% on the $26,000,000 principal amount of the 7.65% 2025 Bonds

            beneficially owned by Pharo Trading, which amounts to $994,500 per interest payment or

            $6,961,500 in total.

                     57.     Venezuela has yet to make those interest payments.

                     58.     On December 22, 2020, a group of creditors holding 25% or more in aggregate

            outstanding principal amount of the 7.65% 2025 Bonds accelerated those bonds in accordance with

            the 2001 FAA and the bond terms, at which time the entire $26,000,000 principal amount

            beneficially owned by Pharo Trading became due and payable.




                                                             8
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 9 of 13




                     59.     On December 22, 2020, when the 7.65% 2025 Bonds matured by acceleration,

            Venezuela failed to pay the $26,000,000 principal amount beneficially owned by Pharo Trading.

                     60.     Venezuela has yet to make that principal payment.

                     61.     As a result of Venezuela’s failures to meet its obligations under the 7.65% 2025

            Bonds, Venezuela currently owes Pharo Trading: (1) $26,000,000 in missed principal payments;

            and (2) $6,961,500 in missed interest payments.

            Pharo Macro – 11.75% 2026 Bonds

                     62.     Pharo Macro is a current beneficial owner of $5,000,000 principal amount of the

            11.75% 2026 Bonds designated ISIN USP17625AE71.

                     63.     On October 21, 2017, April 21, 2018, October 21, 2018, April 21, 2019, October

            21, 2019, April 21, 2020, and October 21, 2020, Venezuela failed to make contractually mandated

            interest payments of 5.875% on the $5,000,000 principal amount of the 11.75% 2026 Bonds

            beneficially owned by Pharo Macro, which amounts to $293,750 per interest payment or

            $2,056,250 in total.

                     64.     Venezuela has yet to make those interest payments.

                     65.     As a result of Venezuela’s failures to meet its obligations under the 11.75% 2026

            Bonds, Venezuela currently owes Pharo Macro $2,350,000 in missed interest payments.

            Pharo Gaia – 9.25% 2027 Bonds

                     66.     Pharo Gaia is a current beneficial owner of $143,000,000 principal amount of the

            9.25% 2027 Bonds designated ISIN US922646AS37.

                     67.     On March 15, 2018, September 15, 2018, March 15, 2019, September 15, 2019,

            March 15, 2020, September 15, 2020, and March 15, 2021, Venezuela failed to make contractually

            mandated interest payments of 4.625% on the $143,000,000 principal amount of the 9.25% 2027




                                                              9
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 10 of 13




            Bonds beneficially owned by Pharo Gaia, which amounts to $6,613,750 per interest payment or

            $46,296,250 in total.

                     68.     Venezuela has yet to make those interest payments.

                     69.     As a result of Venezuela’s failures to meet its obligations under the 9.25% 2027

            Bonds, Venezuela currently owes Pharo Macro $46,296,250 in missed interest payments.

            Pharo Macro – 9.25% 2027 Bonds

                     70.     Pharo Macro is a current beneficial owner of $106,000,000 principal amount of the

            9.25% 2027 Bonds designated ISIN US922646AS37.

                     71.     On March 15, 2018, September 15, 2018, March 15, 2019, September 15, 2019,

            March 15, 2020, September 15, 2020, and March 15, 2021, Venezuela failed to make contractually

            mandated interest payments of 4.625% on the $106,000,000 principal amount of the 9.25% 2027

            Bonds beneficially owned by Pharo Macro, which amounts to $4,902,500 per interest payment or

            $34,317,500 in total.

                     72.     Venezuela has yet to make those interest payments.

                     73.     As a result of Venezuela’s failures to meet its obligations under the 9.25% 2027

            Bonds, Venezuela currently owes Pharo Macro $34,317,500 in missed interest payments.

            Pharo Trading – 9.25% 2027 Bonds

                     74.     Pharo Trading is a current beneficial owner of $27,000,000 principal amount of the

            9.25% 2027 Bonds designated ISIN US922646AS37.

                     75.     On March 15, 2018, September 15, 2018, March 15, 2019, September 15, 2019,

            March 15, 2020, September 15, 2020, and March 15, 2021, Venezuela failed to make contractually

            mandated interest payments of 4.625% on the $27,000,000 principal amount of the 9.25% 2027




                                                             10
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 11 of 13




            Bonds beneficially owned by Pharo Trading, which amounts to $1,248,750 per interest payment

            or $8,741,250 in total.

                     76.     Venezuela has yet to make those interest payments.

                     77.     As a result of Venezuela’s failures to meet its obligations under the 9.25% 2027

            Bonds, Venezuela currently owes Pharo Trading $8,741,250 in missed interest payments.

            Pharo Gaia – 9.375% 2034 Bonds

                     78.     Pharo Gaia is a current beneficial owner of $25,000,000 principal amount of the

            9.375% 2034 Bonds designated ISIN US922646BL74.

                     79.     On January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January 13,

            2020, July 13, 2020, and January 13, 2021, Venezuela failed to make contractually mandated

            interest payments of 4.6875% on the $25,000,000 principal amount of the 9.375% 2034 Bonds

            beneficially owned by Pharo Gaia, which amounts to $1,171,875 per interest payment or

            $8,203,125 in total.

                     80.     Venezuela has yet to make those interest payments.

                     81.     On December 6, 2018, a group of creditors holding 25% or more in aggregate

            outstanding principal amount of the 9.375% 2034 Bonds accelerated those bonds in accordance

            with the 1998 FAA and the bond terms, at which time the entire $25,000,000 principal amount

            beneficially owned by Pharo Gaia became due and payable.

                     82.     On December 6, 2018, when the 9.375% 2034 Bonds matured by acceleration,

            Venezuela failed to pay the $25,000,000 principal amount beneficially owned by Pharo Gaia.

                     83.     Venezuela has yet to make that principal payment.




                                                             11
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 12 of 13




                     84.     As a result of Venezuela’s failures to meet its obligations under the 9.375% 2034

            Bonds, Venezuela currently owes Pharo Gaia: (1) $25,000,000 in missed principal payments; and

            (2) $8,203,125 in missed interest payments.

            Pharo Macro – 9.375% 2034 Bonds

                     85.     Pharo Macro is a current beneficial owner of $5,000,000 principal amount of the

            9.375% 2034 Bonds designated ISIN US922646BL74.

                     86.     On January 13, 2018, July 13, 2018, January 13, 2019, July 13, 2019, January 13,

            2020, July 13, 2020, and January 13, 2021, Venezuela failed to make contractually mandated

            interest payments of 4.6875% on the $5,000,000 principal amount of the 9.375% 2034 Bonds

            beneficially owned by Pharo Macro, which amounts to $234,375 per interest payment or

            $1,640,625 in total.

                     87.     Venezuela has yet to make those interest payments.

                     88.     On December 6, 2018, a group of creditors holding 25% or more in aggregate

            outstanding principal amount of the 9.375% 2034 Bonds accelerated those bonds in accordance

            with the 1998 FAA and the bond terms, at which time the entire $5,000,000 principal amount

            beneficially owned by Pharo Macro became due and payable.

                     89.     On December 6, 2018, when the 9.375% 2034 Bonds matured by acceleration,

            Venezuela failed to pay the $5,000,000 principal amount beneficially owned by Pharo Macro.

                     90.     Venezuela has yet to make that principal payment.

                     91.     As a result of Venezuela’s failures to meet its obligations under the 9.375% 2034

            Bonds, Venezuela currently owes Pharo Macro: (1) $5,000,000 in missed principal payments; and

            (2) $1,640,625 in missed interest payments.




                                                             12
DocuSign Envelope ID: 0641717C-5747-40CB-A10E-3EB3FD6A9D0C
                       Case 1:20-cv-08497-AT Document 24 Filed 04/21/21 Page 13 of 13




            Pharo Trading – 7.00% 2038 Bonds

                     92.     Pharo Trading is a current beneficial owner of $7,000,000 principal amount of the

            7.00% 2038 Bonds designated ISIN USP97475AJ95.

                     93.     On March 31, 2018, September 30, 2018, March 31, 2019, September 30, 2019,

            March 31, 2020, September 30, 2020, and March 31, 2021, Venezuela failed to make contractually

            mandated interest payments of 3.50% on the $7,000,000 principal amount of the 7.00% 2038

            Bonds beneficially owned by Pharo Trading, which amounts to $245,000 per interest payment or

            $1,715,000 in total.

                     94.     Venezuela has yet to make those interest payments.

                     95.     As a result of Venezuela’s failures to meet its obligations under the 7.00% 2038

            Bonds, Venezuela currently owes Pharo Trading $1,715,000 in missed interest payments.

                     I declare under penalty of perjury that the foregoing is true and correct.
                                       20
                     Executed: April __, 2021

                     New York, NY



                                                                                      Jeffrey Hanlon
                                                                                   Senior Partner & CFO
                                                                                  Pharo Management, Inc.




                                                              13
